DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 11/08/2021. Presently, claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claims 7 and 15 the claims state: “a second command mapped to a second input device of the first controller device…the second command is initiated from activation of an 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 9-12, 14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20160287988 to Huang.
	With regard to claim 1, Huang discloses a method, comprising: executing a video game by a cloud gaming computer (0028); streaming, by a video server over a network, video generated from the executing video game to a primary client device and to one or more secondary client devices (fig. 2; 0031); accessing by an input aggregation server, a template associated to the video game, the template defining an allocating of commands for the video game, wherein the commands are mapped by the video game to a first controller device that is operably connected to the primary client device, and wherein the allocation defined by the template assigns different portions of commands for control via the first controller and via one or more second controllers associated with the one or more secondary client devices such that the template identifies a first portion of the 
	With regard to claim 2, Huang discloses that the allocation of commands between the first controller and the one or more second controllers dynamically changes according to the template in response to a changing condition of the video game (0042; “level of play”).
	With regard to claim 3, Huang discloses that the changing condition of the video game is defined by progress to a predefined point in the video game (0042).
	With regard to claim 4, Huang discloses that the template is selected from a plurality of templates based on a condition of the video game, each of the plurality of templates defining a different allocation of the commands for control via the first controller and via the one or more 
	With regard to claim 6, Huang discloses that the combined input data defines a single input stream for control of a single player’s activity in the video game (0032).
	Claims 9-12, 14 are mirrors to claims 1-4 and 6 and are rejected in like manner.
	Claims 17-20 are mirrors to claims 1-4 and are rejected in like manner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5, 10-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Grant Theft Auto V as evidenced by “How to Find and Fly a Jumbo Jet” (hereinafter GTAV).
	With regard to claims 2-4, 10-12 and 18-20, if it is found that Huang does not explicitly disclose the changing condition, then GTAV clearly teaches such (See entire video where the player Huang from a human character to an airplane (or a car etc.).
	With regard to claims 5 and 13, Huang does not appear to explicitly disclose a plurality of templates with different commands within one game for different allocations within the game. However, the combination of Huang and GTAV teaches that the condition of the video game is defined by progress to predefined points in the video game, each of the plurality of templates defining the different allocation of the commands for implementation at predefined points in the video game (Huang at 0042-0043; GTAV entire video; again here, as explained above, the user is allowed to progress through the game from a human character, to a car, and finally to a plane; as described by Huang each of these could have separate controls that you would allocate in groupings to various players).
	It would have been obvious to combine the teachings of GTAV with the disclosure of Huang so that users could play games where the mode of transportation switches, thus making the game more challenging and rewarding in that the players will have to learn what works best to get the human character to move correctly and then the car, plane, etc.
Claims 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of US Patent Application Publication No. 2016/0375363 to Connor.
	With regard to claims 7 and 15, as best understood, Huang does not appear to explicitly disclose two input devices associated with the first controller device. However, the combination of Huang and Connor teaches that the commands defined by the combined input data include a first command mapped to a first input device of the first controller device, and a second command mapped to a second input device of the first controller device, wherein the first command is initiated from activation of the first input device at the first controller device, and wherein the second Huang at 0042-0043; Connor at 0019).
	With regard to claims 8 and 16, Huang discloses that the second command being initiated from activation of the input device at the one of the second controllers defines a remote virtual triggering of the second input device of the first controller device by the one of the secondary client devices through the input aggregation server (Huang at 0042-0043 wherein the user can assign various functions to other users, thus allowing the others users to now have control).
	It would have been obvious to combine the teachings of Connor with those of Huang so that various functions could be performed by either users on separate devices and/or users with separate input devices but at the same console thus allowing for friends and family to join in the game playing whether they be locally or remotely located.
Response to Arguments
With regard to the rejection based upon 35 USC 112, Applicant first argues, “The mapping defines an association of the command with the first controller, but it does not preclude initiation through other channels,” (Arguments, page 9). This does not make sense, as mapping in the video game art has meaning. That is when a function is mapped to a particular input, it is that input that will control the function. Applicant’s suggestion that input could come from somewhere else as well does not make sense because what would happen if both the first controller and one of the second controllers provided input, which instruction would be followed? Only the first controller? Only the second? A hybrid of both? Thus, Applicant’s argument is not found to be convincing and the rejection is maintained.
Applicant then argues the prior art of Huang and states that it “does not specifically teach a template,” (Arguments, page 10). Applicant here seems to be implying that since they cannot find Huang it must not disclose the concept. This is not found to be convincing as paragraph 0043 of Huang specifically states, “For example, leg and arm movement may be typically controlled by a joystick. Thus, it would normally be the case that leg and arm movement is delegated to the same player. If the avatar is carrying a weapon of some sort, it would normally be the case that all weapon-related functions (e.g., electing, loading, and firing) is delegated to the same player. If the avatar is an airplane, the same player would likely control both yoke functions, namely aileron and elevator control, while another player might control the throttle and flap control.” Thus this would be a first template for a human character, that is one input device controls the arms and legs and another input device controls the weapons, similarly to the plane functions as discussed in Huang. This also reads on the newly amended subject matter in that a first device controls the arms and legs according to the template and a second would control the weapons. Thus, Applicant’s arguments are not found to be convincing and the rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/Jay Trent Liddle/Primary Examiner, Art Unit 3715